Citation Nr: 0300313	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar spine 
disc disease and if so, whether the claim may be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from February 1975 to May 
1978, and from April 1980 to September 1982.

Initially, the Board of Veterans' Appeals (Board) notes 
that while the veteran indicated in his June 2000 Form 9 
that he desired a personal hearing before a hearing 
officer at his local regional office (RO), the record 
reflects that he subsequently accepted an informal 
telephonic conference in lieu of a formal hearing at the 
RO, and that this is further confirmed by the lack of any 
request for a hearing before either the RO or the Board in 
a second Form 9, dated in January 2001.  Therefore, the 
Board finds that the remand of this matter to afford the 
veteran with his previously requested hearing is not 
necessary.

The Board further observes that while additional medical 
evidence was received by the RO following its most recent 
adjudication of the issue on appeal in February 2002, and 
prior to the certification of the issue to the Board in 
October 2002, and that the initial consideration of this 
evidence by the RO might ordinarily be required under 
38 C.F.R. § 20.1304(c) (2002), the Board finds that since 
it has determined that such evidence includes a medical 
opinion that warrants the granting of the benefit sought 
on appeal, remand for the RO's initial consideration of 
this evidence is also not necessary.  

Finally, the Board notes that although the RO had 
consistently adjudicated the issue on appeal on a new and 
material basis, finding that new material evidence had not 
been submitted to reopen the claim, beginning with the 
December 2000 supplemental statement of the case, the RO 
apparently took the position that statements from the 
veteran's mother and sister were both new and material, 
and warranted the reopening of the claim.  However, 
pursuant to Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), the Board finds that despite such a determination 
by the RO, in view of the previous final denial of this 
claim in May 1994, the Board must continue to review this 
matter on the basis of whether new and material evidence 
has been submitted to reopen the claim.  The Board further 
notes that such action could not be considered prejudicial 
to the veteran, as the RO afforded the veteran with more 
comprehensive evidentiary review than that to which he may 
have been entitled.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


FINDINGS OF FACT

1.  A claim for service connection for lumbar spine disc 
disease was denied by a May 1994 rating decision that was 
not appealed.

2.  The evidence received since the May 1994 rating 
decision pertinent to the claim for service connection for 
lumbar spine disc disease bears directly and substantially 
on the specific matter under consideration, is neither 
cumulative nor redundant, and is, by itself or in 
combination with other evidence, so significant that it 
must be considered in order to finally decide the merits 
of the claim.

3.  The veteran has lumbar spine disc disease which is 
associated with his military service.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision which denied a claim for 
service connection for lumbar spine disc disease, is 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 20.1103 
(1993).

2.  New and material evidence has been submitted since the 
May 1994 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2002).

3.  Lumbar spine disc disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has 
already been developed pursuant to the guidelines 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2002) (VCAA).  In this regard, the record contains a 
relevant Department of Veterans Affairs (VA) medical 
opinion with respect to the issue of whether the veteran's 
lumbar spine disc disease was related to the veteran's 
military service.  In addition, the record reflects that 
the veteran was clearly aware of the evidence necessary to 
support his claim by way of the June 2000 statement of the 
case and supplemental statements of the case issued in 
December 2000 and February 2002.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board further notes that as 
a result of the Board's decision to grant service 
connection for lumbar spine disc disease, any failure to 
notify or develop this case could not be considered 
prejudicial to the veteran.  Bernard v. Brown, supra.  
Accordingly, the Board finds that additional notice or 
other development under the VCAA is not warranted.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification 
thereof; otherwise, the determination becomes final and is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously 
known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") held that "in 
order to reopen a previously and finally disallowed claim 
. . . there must be 'new and material evidence presented 
or secured' . . . since the time that the claim was 
finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."

If new and material evidence has been received with 
respect to a claim which has become final, then the claim 
is reopened and decided on a de novo basis.  38 U.S.C.A. 
§ 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant 
and which is, by itself or in combination with other 
evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).

At the time of the May 1994 rating decision, which 
originally denied service connection for lumbar spine disc 
disease, the veteran was advised that the back problems 
incurred in his in-service jeep accident were considered 
to be an acute and transitory condition without further 
in-service treatment and that no residuals were shown on 
his separation examination in 1982.  The veteran did not 
file a timely appeal of this decision, and the decision 
became final.

Since the May 1994 rating decision, additional pertinent 
evidence has been received as to this issue, which 
includes private medical records for the period of April 
1999 to May 2002, written statements from the veteran's 
mother and sister, and most importantly, VA outpatient 
treatment records that include a medical opinion, dated in 
January 2001.

Service medical records reflect that in October 1976, the 
veteran sustained a contusion on his left flank as a 
result of a jeep accident, and that he complained of left-
sided back pain.  Thereafter, while the Board notes that 
there were no additional entries relating to relevant 
complaints or treatment for back pain during the veteran's 
first period of service, during the veteran's second 
period of active service, an entry for December 1980 
reflects that the veteran's complaints included back pain.  
No relevant defects or complaints were noted at the time 
of separation examination in August 1982.

The veteran filed his original claim for service 
connection for residuals of back injury arising out of his 
in-service jeep accident in November 1993.

Private medical records for the period of April 1999 to 
May 2002 reflect periodic treatment for lower back 
complaints and diagnoses that included lumbar spine disc 
disease.

Statements from the veteran's mother and sister reflect 
their recollection that the veteran returned from the 
service with back pain and that he had continually 
suffered from the same back pain since service.

VA outpatient records for the period of December 1999 to 
May 2002 reflect periodic complaints and treatment with 
respect to lumbar spine disc disease, including periodic 
evaluations by VA orthopedic surgeon, Dr. B.  These 
records additionally include the results of a January 2001 
evaluation by Dr. B. that noted disc degeneration at L3-4, 
L4-5, and L5-S1, and spinal stenosis at L4-5, and Dr. B.'s 
opinion that while it was not possible to determine with 
any certainty that there was a correlation between the 
veteran's in-service back injury and his current back 
condition, it was as likely as not related to his injury 
while in the military. 


II.  Analysis

Whether New and Material Evidence has been Submitted to 
Reopen the Claim

Prior to the filing of the veteran's application to reopen 
his claim for service connection for lumbar spine disc 
disease, the United States Court of Appeals for the 
Federal Circuit entered a decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) concerning the definition of 
the term "new and material evidence" found in 38 U.S.C.A. 
§ 5108 (West 1991).  In that determination, the Court of 
Appeals for the Federal Circuit held that the Court in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established 
by [VA] regulation."  Id. at 1357, 1364.  The Court of 
Appeals for the Federal Circuit further held that the 
Court's "legal analysis may impose a higher burden on the 
veteran before a disallowed claim is reopened" as to what 
constitutes "material evidence" (Id. at 1357, 1360), and 
remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit 
found that the definition of "new and material evidence" 
applied by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; 
(ii) it is probative of the issue at hand; 
and, if it is 'new' and 'probative,' (iii) 
it is reasonably likely to change the 
outcome when viewed in light of all the 
evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) 
imposed a higher burden on claimants than the VA 
regulatory definition.

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the June 2000 
statement of the case, and adjudicated the claim under the 
Hodge standard.  Moreover, the Board has reviewed the 
evidence received since the May 1994 rating decision and, 
as indicated below, has found that the medical opinion of 
Dr. B. is sufficient by itself to reopen the veteran's 
claim for service connection for lumbar spine disc 
disease.  Accordingly, the Board finds that the claimant 
has been provided the governing regulatory definition of 
"new and material evidence," that the RO's adjudication of 
the claim was consistent with that definition, that this 
evidence qualifies as "new and material evidence" under 
this definition, and that it is therefore not prejudicial 
for the Board to proceed with the adjudication of this 
claim.  Bernard v. Brown, supra.

The Board has considered the evidence and contentions 
received since the May 1994 rating decision and finds that 
it most importantly consists of the January 2001 medical 
opinion from Dr. B., which essentially concluded that it 
was as likely as not that the veteran's lumbar spine disc 
disease was related to his injury while in the military.  
Consequently, the Board finds that the additional evidence 
and material of record in this case bears directly and 
substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Since new and material evidence warranting reopening of 
this claim is now of record, the Board must next consider 
whether the due process requirements of Bernard v. Brown, 
supra, have been satisfied prior to addressing the merits 
of the issue of entitlement to service connection for 
lumbar spine disc disease.  In Bernard, it was held that 
when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Id. at 394.

As noted above, the RO previously found that lumbar spine 
disc disease had not been linked to active service by the 
evidence then of record.  By this decision, the Board 
finds that evidence has now been added to the record to 
provide a linkage between current disability and service 
and, under Evans, where the basis for the denial of the 
claim has been altered, the correct procedural approach is 
to conduct a de novo review of the record.  Further, since 
this decision grants the benefit sought, it clearly does 
not prejudice the appellant.  Curry v. Brown, 7 Vet. 
App. 59 (1994).  The Board is, therefore, free to review 
the entire evidence of record without regard to the 
finality of the May 1994 rating decision.

Now that the claim is reopened, the notice and development 
provisions of the VCAA and the regulations promulgated 
thereto (See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)), are fully applicable without limitation.  
However, development of this matter has largely been 
accomplished and, as was noted previously, the Board's 
decision to grant service connection for lumbar spine disc 
disease now obviates any need for further development.


Decision on the Merits

A review of the veteran's service medical records reflects 
that the veteran did experience injury to his back in 
October 1976, and that there were additional back 
complaints during the veteran's second period of active 
service in December 1980.  In addition, while the record 
thereafter does not reflect complaints of back problems 
until the filing of the veteran's original application for 
VA compensation in November 1993, the statements from the 
veteran's mother and sister do reflect their recollection 
that the veteran complained of back trouble following his 
return from the service and that he continued to complain 
of back trouble continually thereafter.  

Most importantly, while the record had previously lacked a 
medical opinion linking the veteran's lumbar spine disc 
disease to service, as was noted above, the opinion of Dr. 
B. clearly relates the veteran's lumbar spine disc disease 
symptoms to injury occurring during service.  

In summary, the evidence of record first very clearly 
reflects the current existence of lumbar spine disc 
disease.  In addition, although the veteran's separation 
examination revealed negative findings, the record reveals 
that the veteran did receive treatment for injury to his 
back while in service.  

Moreover, Dr. B. has been evaluating and treating the 
veteran for this disability since at least 1999, and his 
opinion linking lumbar spine disc disease to service is 
not contradicted by another medical opinion.  Hence, 
giving the veteran the benefit of the doubt, the Board 
finds that the veteran's lumbar spine disc disease was 
incurred in service and that residuals continued 
thereafter, that there is competent medical evidence that 
he currently has this disability, and that service 
connection for such disability is warranted.


ORDER

Service connection for lumbar spine disc disease is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

